[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER CT Page 3938
This matter having come before the Court for a hearing in damages on April 11, 1994, and the Court having heard testimony and received evidence at that hearing establishing that because of the defendant's negligence in maintaining his apartment building at 63 Litchfield Street, Hartford Connecticut, on September 12, 1991, the plaintiff, then a tenant in that building, fell and suffered certain painful and disabling injuries to her back, from which she still suffers weakness and pain in her legs, and for which she has incurred medical expenses totalling $3302.85, the Court hereby enters judgment for the plaintiff and awards her costs plus the following damages:
         Medical expenses    $ 3,302.85 Pain and suffering  $ 5,000.00 Permanent partial   $17,200.00 disability of the lower back -----------------  ---------- Total           $25,502.85
It is so ORDERED this 14th day of April 1994.
Michael R. Sheldon, J.